Name: Commission Regulation (EC) No 1636/2001 of 23 July 2001 amending Council Regulation (EEC) No 2018/93 on the submission of catch and activity statistics by Member States fishing in the North-West Atlantic
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  world organisations
 Date Published: nan

 Avis juridique important|32001R1636Commission Regulation (EC) No 1636/2001 of 23 July 2001 amending Council Regulation (EEC) No 2018/93 on the submission of catch and activity statistics by Member States fishing in the North-West Atlantic Official Journal L 222 , 17/08/2001 P. 0001 - 0019Commission Regulation (EC) No 1636/2001of 23 July 2001amending Council Regulation (EEC) No 2018/93 on the submission of catch and activity statistics by Member States fishing in the North-West AtlanticTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the North-West Atlantic(1), and in particular Article 2(4) and Article 4 thereof,Whereas:(1) The Ninth Meeting of the Conference of Parties of the Convention on International Trade in Endangered Species (CITES) in 1994 requested the monitoring of catch and trade data of elasmobranch fish species (sharks, skates and rays) be undertaken by the Food and Agriculture Organisation of the United Nations (FAO) and by regional fishery agencies.(2) The Scientific Council of the North-West Atlantic Fisheries Organisation (NAFO) has identified the elasmobranch fishes appearing in the catches in the North-West Atlantic and has requested the NAFO Contracting Parties to report these catches on the Statlant 21A and 21B questionnaires managed by the FAO.(3) Annex I to Regulation (EEC) No 2018/93, the equivalent of the abovementioned Statlant 21a and 21B questionnaires, needs to be amended in order to meet the European Community's obligation as a Contracting Party to the NAFO Convention.(4) The NAFO Scientific Council has adopted certain changes to the description of subarea and divisions of the North-West Atlantic, and changes and additions to the definitions and coding to be used in the submission of catch data.(5) Article 4(2) to Regulation (EEC) No 2018/93 provides that Member States, with the prior approval of the Commission, may submit data in a different form or on a different medium from that laid down in Annex V to the Regulation.(6) Several Member States have requested submission of data in a different form or through a different medium from that specified in Annex V to Regulation (EEC) No 2018/93 (the equivalent of the abovementioned Statlant questionnaires).(7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Agricultural Statistics set up by Council Decision 72/279/EEC(2),HAS ADOPTED THIS REGULATION:Article 1Annexes I, III and IV to Regulation (EEC) No 2018/93 shall be replaced by Annexes I, II and III to this Regulation.Article 2Member States may submit data following that in the format detailed in Annex IV to this Regulation.Article 3This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 2001.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 186, 28.7.1993, p. 1.(2) OJ L 179, 7.8.1972, p. 1.ANNEX ILIST OF SPECIES WHICH HAVE BEEN REPORTED IN THE COMMERCIAL CATCH STATISTICS FOR THE NORTH-WEST ATLANTICMember States must report the nominal catches of those species marked with an asterisk (*). The reporting of nominal catches of the remaining species is optional as concerns the identification of the individual species. However, where data for individual species are not submitted the data shall be included in aggregate categories. Member States may submit data for species not in the list provided that the species are clearly identified.Note:"n.e.i." is the abbreviation for "not elsewhere identified".>TABLE>ANNEX IIDESCRIPTION OF THE NAFO SUBAREAS AND DIVISIONS USED FOR THE PURPOSE OF FISHERY STATISTICS AND REGULATIONS IN THE NORTH-WEST ATLANTICThe scientific and statistical subareas, divisions and subdivisions provided for by Article XX of the Convention of the North-West Atlantic Fisheries Organisation are as follows:Subarea 0That portion of the Convention Area bounded on the south by a line extending due east from a point at 61 °00' north latitude and 65 °00' west longitude to a point at 61 °00' north latitude and 59 °00' west longitude, thence in a south-easterly direction along a rhumb line to a point at 60 °12' north latitude and 57 °13' west longitude; thence bounded on the east by a series of geodisic lines joining the following points:>TABLE>and thence due north to the parallel of 78 °10' north latitude; and bounded on the west by a line beginning at 61 °00' north latitude and 65 °00' west longitude and extending in a north-westerly direction along a rhumb line to the coast of Baffin Island at East Bluff (61 °55' north latitude and 66 °20' west longitude), and thence in a northerly direction along the coast of Baffin Island, Bylot Island, Devon Island and Ellesmere Island and following the meridian of 80 ° west longitude in the waters between those islands to 78 °10' north latitude; and bounded on the north by the parallel of 78 °10' north latitude.Subarea 0 is composed of two divisionsDivision 0AThat portion of the subarea lying to the north of the parallel of 66 °15' north latitude.Division 0BThat portion of the subarea lying to the south of the parallel of 66 °15' north latitude.Subarea 1That portion of the Convention Area lying to the east of subarea 0 and to the north and east of a rhumb line joining a point at 60 °12' north latitude and 57 °13' west longitude with a point at 52 °15' north latitude and 42 °00' west longitude.Subarea 1 is composed of six divisionsDivision 1AThat portion of the subarea lying north of the parallel of 68 °50' north latitude (Christianshaab).Division 1BThat portion of the subarea lying between the parallel of 66 °15' north latitude (5 nautical miles north of Umanarsugssuak) and the parallel of 68 °50' north latitude (Christianshaab).Division 1CThat portion of the subarea lying between the parallel of 64 °15' north latitude (4 nautical miles north of Godthaab) and the parallel of 66 °15' north latitude (5 nautical miles north of Umanarsugssuak).Division 1DThat portion of the subarea lying between the parallel of 62 °30' north latitude (Frederikshaab Glacier) and the parallel of 64 °15' north latitude (4 nautical miles north of Godthaab).Division 1EThat portion of the subarea lying between the parallel of 60 °45' north latitude (Cape Desolation) and the parallel of 62 °30' north latitude (Frederikshaab Glacier).Division 1FThat portion of the subarea lying south of the parallel of 60 °45' north latitude (Cape Desolation).Subarea 2That portion of the Convention Area lying to the east of the meridian of 64 °30' west longitude in the area of Hudson Strait, to the south of subarea 0, to the south and west of subarea 1 and to the north of the parallel of 52 °15' north latitude.Subarea 2 is composed of three divisionsDivision 2GThat portion of the subarea lying north of the parallel of 57 °40' north latitude (Cape Mugford).Division 2HThat portion of the subarea lying between the parallel of 55 °20' north latitude (Hopedale) and the parallel of 57 °40' north latitude (Cape Mugford).Division 2JThat portion of the subarea lying south of the parallel of 55 °20' north latitude (Hopedale).Subarea 3That portion of the Convention Area lying south of the parallel of 52 °15' north latitude, and to the east of a line extending due north from Cape Bauld on the north coast of Newfoundland to 52 °15' north latitude; to the north of the parallel of 39 °00' north latitude; and to the east and north of a rhumb line commencing at 39 °00' north latitude, 50 °00' west longitude and extending in a north-Westerly direction to pass through a point at 43 °30' north latitude, 55 °00' west longitude in the direction of a point at 47 °50' north latitude, 60 °00' west longitude until it intersects a straight line connecting Cape Ray, 47 °37,0' north latitude; 59 °18,0' west longitude on the coast of Newfoundland, with Cape North, 47 °02,0' north latitude; 60 °25,0' west longitude on Cape Breton Island; thence in a north-easterly direction along said line to Cape Ray, 47 °37,0' north latitude, 59 °18,0' west longitude.Subarea 3 is composed of six divisionsDivision 3KThat portion of the subarea lying north of the parallel of 49 °15' north latitude (Cape Freels, Newfoundland).Division 3LThat portion of the subarea lying between the Newfoundland coast from Cape Freels to Cape St Mary and a line described as follows: beginning at Cape Freels, thence due east to the meridian of 46 °30' west longitude, thence due south to the parallel of 46 °00' north latitude, thence due west to the meridian of 54 °30' west longitude, thence along a rhumb line to Cape St Mary, Newfoundland.Division 3MThat portion of the subarea lying south of the parallel of 49 °15' north latitude and east of the meridian of 46 °30' west longitude.Division 3NThat portion of the subarea lying south of the parallel of 46 °00' north latitude and between the meridian of 46 °30' west longitude and the meridian of 51 °00' west longitude.Division 3OThat portion of the subarea lying south of the parallel of 46 °00' north latitude and between the meridian of 51 °00' west longitude and the meridian of 54 °30' west longitude.Division 3PThat portion of the subarea lying south of the Newfoundland coast and west of a line from Cape St Mary, Newfoundland to a point at 46 °00' north latitude, 54 °30' west longitude, thence due south to a limit of the subarea.Division 3P is divided into two subdivisions:3Pn - north-western subdivision - that portion of division 3P lying north-west of a line extending from 47 °30,7' north latitude; 57 °43,2' west longitude, approximately southwest to a point at 46 °50,7' north latitude and 58 °49,0' west longitude;3Ps - south-eastern subdivision - that portion of division 3P lying south-east of the line defined for subdivision 3Pn.Subarea 4That portion of the Convention Area lying north of the parallel of 39 °00' north latitude, to the west of subarea 3, and to the east of a line described as follows:beginning at the terminus of the international boundary between the United States of America and Canada in Grand Manan Channel, at a point at 44 °46'35,346" north latitude; 66 °54'11,253" west longitude; thence due south to the parallel of 43 °50' north latitude; thence due west to the meridian of 67 °24'27,24" west longitude; thence along a geodetic line in a south-westerly direction to a point at 42 °53'14' north latitude and 67 °44'35" west longitude; thence along a geodetic line in a south-easterly direction to a point at 42 °31'08" north latitude and 67 °28'05" west longitude; thence along a geodetic line to a point at 42 °20' north latitude and 67 °18'13,15" west longitude;thence due east to a point in 66 °00' west longitude; thence along a rhumb line in a south-easterly direction to a point at 42 °00' north latitude and 65 °40' west longitude and thence due south to the parallel of 39 °00' north latitude.Subarea 4 is composed of six divisionsDivision 4RThat portion of the subarea lying between the coast of Newfoundland from Cape Bauld to Cape Ray and a line described as follows: beginning at Cape Bauld, thence due north to the parallel if 52 °15' north latitude, thence due west to the Labrador coast, thence along the Labrador coast to the terminus of the Labrador-Quebec boundary, thence along a rhumb line in a south-westerly direction to a point at 49 °25' north latitude, 60 °00' west longitude, thence due south to a point at 47 °50' north latitude, 60 °00' west longitude, thence along a rhumb line in a south-easterly direction to the point at which the boundary of Subarea 3 intersects the straight line joining Cape North, Nova Scotia with Cape Ray, Newfoundland, thence to Cape Ray, Newfoundland.Division 4SThat portion of the subarea lying between the south coast of Quebec from the terminus of the Labrador Quebec boundary to Pte. des Monts and a line described as follows: beginning at Pte. des Monts, thence due east to a point at 49 °25' north latitude, 64 °40' west longitude, thence along a rhumb line in an east-southeasterly direction to a point at 47 °50' north latitude, 60 °00' west longitude, thence due north to a point at 49 °25' north latitude, 60 °00' west longitude, thence along a rhumb line in a north-easterly direction to the terminus of the Labrador-Quebec boundary.Division 4TThat portion of the subarea lying between the coasts of Nova Scotia, New Brunswick and Quebec from Cape North to Pte. des Monts and a line described as follows: beginning at Pte. des Monts, thence due east to a point at 49 °25' north latitude, 64 °40' west longitude, thence along a rhumb line in a south-easterly direction to a point at 47 °50' north latitude, 60 °00' west longitude, thence along a rhumb line in a southerly direction to Cape North, Nova Scotia.Division 4VThat portion of the subarea lying between the coast of Nova Scotia between Cape North and Fourchu and a line described as follows: beginning at Fourchu, thence along a rhumb line in an easterly direction to a point at 45 °40' north latitude, 60 °00' west longitude, thence due south along the meridian of 60 °00' west longitude to the parallel of 44 °10' north latitude, thence due east to the meridian of 59 °00' west longitude, thence due south to the parallel of 39 °00' north latitude, thence due east to a point where the boundary between subareas 3 and 4 meets the parallel of 39 °00' north latitude, thence along the boundary between subareas 3 and 4 and a line continuing in a north-westerly direction to a point at 47 °50' north latitude, 60 °00' west longitude, and thence along a rhumb line in a southerly direction to Cape North, Nova Scotia.Division 4V is divided into two subdivisions:4Vn - northern subdivision - that portion of division 4V lying north of the parallel of 45 °40' north latitude;4Vs - southern subdivision - that portion of division 4V lying south of the parallel of 45 °40' north latitude.Division 4WThat portion of the subarea lying between the coast of Nova Scotia from Halifax to Fourchu and a line described as follows: beginning at Fourchu, thence along a rhumb line in an easterly direction to a point at 45 °40' north latitude, 60 °00' west longitude, thence due south along the meridian of 60 °00' west longitude to the parallel of 44 °10' north latitude, thence due east to the meridian of 59 °00' west longitude, thence due south to the parallel of 39 °00' north latitude, thence due west to the meridian of 63 °20' west longitude, thence due north to a point on that meridian at 44 °20' north latitude, thence along a rhumb line in a north-westerly direction to Halifax, Nova Scotia.Division 4XThat portion of the subarea lying between the western boundary of subarea 4 and the coasts of New Brunswick and Nova Scotia from the terminus of the boundary between New Brunswick and Maine to Halifax, and a line described as follows: beginning at Halifax, thence along a rhumb line in a south-easterly direction to a point at 44 °20' north latitude, 63 °20' west longitude, thence due south to the parallel of 39 °00' north latitude, and thence due west to the meridian of 65 °40' west longitude.Subarea 5That portion of the Convention Area lying to the west of the western boundary of subarea 4, to the north of the parallel of 39 °00' north latitude, and to the east of the meridian of 71 °40' west longitude.Subarea 5 is composed of two divisionsDivision 5YThat portion of the subarea lying between the coasts of Maine, New Hampshire and Massachusetts from the border between Maine and New Brunswick to 70 °00' west longitude on Cape Cod (at approximately 42 ° north latitude) and a line described as follows: beginning at a point on Cape Cod at 70 ° west longitude (at approximately 42 ° north latitude), thence due north to 42 °20' north latitude, thence due east to 67 °18'13,15" west longitude at the boundary of subareas 4 and 5, and thence along that boundary to the boundary of Canada and the United States.Division 5ZThat portion of the subarea lying to the south and east of division 5Y.Division 5Z is divided into two subdivisions: an eastern subdivision and a western subdivision defined as follows:5Ze - eastern subdivision - that portion of division 5Z lying east of the meridian of 70 °00' west longitude;Subdivision 5Ze is sub-divided into two subunits(1):5Zu (United States waters) is that part of subdivision 5Ze to the west of the geodetic lines connecting the points with the following coordinates:>TABLE>5Zc (Canadian waters) is that part of subdivision 5Ze to the east of the abovementioned geodetic lines;5Zw - western subdivision - that portion of division 5Z lying west of the meridian of 70 °00' west longitude.Subarea 6That part of the Convention Area bounded by a line beginning at a point on the coast of Rhode Island at 71 °40' west longitude, thence due south to 39 °00' north latitude, thence due east to 42 °00' west longitude, thence due south to 35 °00' north latitude, thence due west to the coast of North America, thence northwards along the coast of North America to the point on Rhode Island at 71 °40' west longitude.Subarea 6 is composed of eight divisionsDivision 6AThat portion of the subarea lying to the north of the parallel of 39 °00' north latitude and to the west of subarea 5.Division 6BThat portion of the subarea lying to the west of 70 °00' west longitude, to the south of the parallel of 39 °00' north latitude, and to the north and west of a line running westward along the parallel of 37 °00' north latitude to 76 °00' west longitude and thence due south to Cape Henry, Virginia.Division 6CThat portion of the subarea lying to the west of 70 °00' west longitude and to the south of subdivision 6B.Division 6DThat portion of the subarea lying to the east of divisions 6B and 6C and to the west of 65 °00' west longitude.Division 6EThat portion of the subarea lying to the east of division 6D and to the west of 60 °00' west longitude.Division 6FThat portion of the subarea lying to the east of division 6E and to the west of 55 °00' west longitude.Division 6GThat portion of the subarea lying to the east of division 6F and to the west of 50 °00' west longitude.Division 6HThat portion of the subarea lying to the east of division 6G and to the west of 42 °00' west longitude.(1) These two subunits are not recorded in the sixth publication of the NAFO Convention (May 2000). However, following a proposal of the NAFO Scientific Council, they were approved by the NAFO General Council pursuant to Article XX(2) of the NAFO Convention.ANNEX IIIDEFINITIONS AND CODING TO BE USED IN THE SUBMISSION OF CATCH DATA(a) LIST OF FISHING GEAR/FISHING VESSEL CATEGORIES(from the International Standard Statistical Classification of Fishing Gears (ISSCFG))>TABLE>(b) DEFINITIONS OF FISHING EFFORT MEASURES FOR GEAR CATEGORIESThree levels of precisions of fishing effort should be provided, where possible.Category A>TABLE>Category BNumbers of days fished: the number of days on which fishing took place. For those fisheries in which searching is a substantial part of the fishing operation, days in which searching but no fishing took place should be included in "days fished" data.Category CFor number of days on ground in addition to days fished and searching also all other days while the vessel was on the ground should be included.Per cent of estimated effort (prorated effort)Since corresponding effort measures may not be available for the total catch, the percentage of the effort that has been estimated should be indicated. This is calculated from:>REFERENCE TO A GRAPHIC>(c) VESSEL SIZE CATEGORIES(from the International Standard Statistical Classification of Fishing Vessels (ISSCFV))Tonnage classes>TABLE>(d) MAIN SPECIES SOUGHTThis is the species to which the fishing was principally directed. However, it may not correspond with the species which formed the greater part of the catch. The species should be indicated using the 3-alpha identifier (see Annex I).ANNEX IVFORMAT FOR THE SUBMISSION OF DATA ON MAGNETIC MEDIAA. CODING FORMATFor submissions pursuant to Article 2(1)(a) of Regulation (EEC) No 2018/93The data should be submitted as variable length records with a colon (:) between the fields of the record. The following fields should be included in each record:>TABLE>For submissions pursuant to Article 2(1)(b) of Regulation (EEC) No 2018/93The data should be submitted as variable length records with a colon (:) between the fields of the record. The following fields should be included in each record:>TABLE>(a) The catch is to be recorded in the live weight equivalent of the landings.(b) Country codes:Austria AUTBelgium BELDenmark DNKFinland FINFrance FRAGermany DEUGreece GRCIreland IRLItaly ITALuxembourg LUXNetherlands NLDPortugal PRTSpain ESPSweden SWEUnited Kingdom GBRIceland ISLNorway NORBulgaria BGRCyprus CYPCzech Republic CZEEstonia ESTHungary HUNLatvia LVALithuania LTUMalta MLTPoland POLRomania ROMSlovak Republic SVKSlovenia SVNTurkey TURB. METHOD OF TRANSMISSION OF THE DATA TO THE EUROPEAN COMMISSIONAs far as is possible, the data should be transmitted in an electronic format (for example as an e-mail attachment). Failing this, the submission of a file on a 3,5" HD floppy disk will be accepted.